UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007. ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 001-33096 United States Natural Gas Fund, LP (Exact name of registrant as specified in its charter) Delaware 20-5576760 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1320 Harbor Bay Parkway, Suite 145 Alameda, California 94502 (Address of principal executive offices) (510) 522-3336 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer ¨Accelerated filer ¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): ¨ Yesx No UNITED STATES NATURAL GAS FUND, LP Table of Contents Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Part II. OTHER INFORMATION Item 1A. Risk Factors 17 Item 5. Other Information 17 Item 6.Exhibits 17 Part I. FINANCIAL INFORMATION Item1. Financial Statements Index to Financial Statements Documents Page Statements of Financial Condition at June 30, 2007 (Unaudited) and December 31, 2006 2 Schedule of Investments at June 30, 2007 (Unaudited) 3 Statement of Operations for the period from April 18, 2007 (commencement of operations) to June 30, 2007(Unaudited) 4 Statement of Changes in Partners' Capital for the period from April 18, 2007 (commencement of operations) to June 30, 2007 (Unaudited) 5 Statement of Cash Flows for the period from April 18, 2007 (commencement of operations) to June 30, 2007 (Unaudited) 6 Notes toFinancial Statements (Unaudited) 7 1 United States Natural Gas Fund, LP Statements of Financial Condition At June 30, 2007 (Unaudited) and December 31, 2006 June 30, 2007 December 31, 2006 Assets Cash and cash equivalents $ 39,958,869 $ 1,000 Equity in UBS Securities LLC trading accounts: Cash 15,795,873 - Unrealized gain (loss) on open commodity futures contracts (8,354,270 ) - Receivable for units sold 13,483,089 - Interest receivable 24,072 - Total assets $ 60,907,633 $ 1,000 Liabilities and Partners' Capital General Partner management fees (Note 3) $ 14,901 $ - Brokerage commissions payable 2,000 - Independent Directors' fees and expenses payable 1,349 - NYMEX license fee payable 3,891 - Total liabilities 22,141 - Commitments and Contingencies (Notes3, 4and 5) Partners' Capital General Partner - 20 Limited Partners 60,885,492 980 Total Partners' Capital 60,885,492 1,000 Total liabilities and partners' capital $ 60,907,633 $ 1,000 Limited Partners' units outstanding 1,400,000 Net asset value per unit $ 43.49 Market value per unit $ 44.25 See accompanying notes to financial statements. 2 United States Natural Gas Fund, LP Schedule of Investments (Unaudited) At June 30, 2007 Open Futures Contracts Loss on Open Number of Commodity % of Partners' Contracts Contracts Capital United States Contracts Natural Gas Futures contracts, expires August 2007 898 $ (8,354,270 ) (13.72 ) Cash 39,958,869 65.63 Cash on deposit with broker 15,795,873 25.94 Other receivables in excess of liabilities 13,485,020 22.15 Total Partners' Capital $ 60,885,492 100.00 See accompanying notes to financial statements. 3 United States Natural Gas Fund, LP Statement of Operations (Unaudited) For the period from April 18, 2007 (commencement of operations) to June 30, 2007 Income Gains (losses) on trading of commodity futures contracts: Realized gains on closed positions $ 267,120 Change in unrealized gains (losses) on open commodity futures contracts (8,354,270 ) Interest income 414,182 Other income 14,000 Total loss (7,658,968 ) Expenses General Partner management fees (Note 3) 58,363 Brokerage commissions 15,854 Other expenses 5,240 Total expenses 79,457 Net loss $ (7,738,425 ) Net loss per limited partnership unit $ (6.51 ) Net loss per weighted average limited partnership unit $ (8.13 ) Weighted average limited partnership units outstanding 951,351 See accompanying notes to financial statements. 4 United States Natural Gas Fund, LP Statement of Changes in Partners' Capital (Unaudited) For the period from April 18, 2007 (commencement of operations) to June 30, 2007 General Partner Limited Partners Total Balances, at April 18, 2007 $ 20 $ 980 $ 1,000 Addition of 2,400,000 partnership units - 120,599,841 120,599,841 Redemption of 1,000,000 partnership units (20 ) (51,976,904 ) (51,976,924 ) Net loss - (7,738,425 ) (7,738,425 ) Balances, at June 30, 2007 $ - $ 60,885,492 $ 60,885,492 Net Asset Value Per Unit At April 18, 2007 (commencement of operations) $ 50.00 At June 30, 2007 $ 43.49 See accompanying notes to financial statements. 5 United States Natural Gas Fund, LP Statement of Cash Flows (Unaudited) For the period from April 18, 2007 (commencement of operations) to June 30, 2007 Cash Flows from Operating Activities: Net income (loss) $ (7,738,425 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Increase in commodity futures trading account - cash (15,795,873 ) Increase in unrealized loss on futures contracts 8,354,270 Increase in interest receivable and other assets (24,072 ) Increase in management fees payable 14,901 Increase in commissions payable 2,000 Increase in directors' fees payable 1,349 Increase in other liabilities 3,891 Net cash used in operating activities (15,181,959 ) Cash Flows from Financing Activities: Subscription of partnership units 107,116,752 Redemption of partnership units (51,976,924 ) Net cash provided by financing activities 55,139,828 Net Increase in Cash and Cash Equivalents 39,957,869 Cash and Cash Equivalents, beginning of period 1,000 Cash and Cash Equivalents, end of period $ 39,958,869 See accompanying notes to financial statements. 6 United States Natural Gas Fund, LP Notes to Financial Statements June 30, 2007 (Unaudited) NOTE 1 - ORGANIZATION AND BUSINESS United States Natural Gas Fund, LP (“USNG” or the “Fund”) is organized as a limited partnership under the laws of the state of Delaware. The Fund is a commodity pool thatissues units that may be purchased and sold on the American Stock Exchange (the "AMEX"). The Fund will continue in perpetuity, unless terminated sooner upon the occurrence of one or more events as described in its Amended and RestatedAgreement of Limited Partnership (the “Limited Partnership Agreement”). The investment objective of the Fund is for the changes in percentage terms of its net asset value to reflect the changes in percentage terms of theprice of natural gas delivered at the Henry Hub, Louisiana as measured by the changes in the price of the futures contract on natural gas (the “Benchmark Futures Contract”) traded on the New York Mercantile Exchange (the "NYMEX") that is the near month contract to expire, except when the near month contract is within two weeks of expiration, in which case it will be measured by the futures contract that is the next month contract to expire, less the Fund’s expenses. The Fund will accomplish its objective through investments in futures contracts for natural gastraded on the NYMEX or other regulated commodity exchanges. The Fund may also invest in crude oil, heating oil, gasoline and other petroleum-based fuels that are traded on the NYMEX, ICE Futures or other U.S. and foreign exchanges (collectively, “Futures Contracts”) and other natural gas interests such as cash-settled options onFutures Contracts, forward contracts for natural gas and over-the-counter transactions that are based on the price of natural gas, oil and other petroleum-based fuels,Futures Contracts and indices based on the foregoing (collectively, “Other Natural Gas-Related Interests”), if in the opinion of the General Partner such investments will allow the Fund to achieve its investment objective. The Fund commenced operations on April 18, 2007 and has a fiscal year ending on December 31. Victoria Bay Asset Management, LLC is the general partner of the Fund (the “General Partner”) and is also responsible for the management of the Fund.
